Honorable Willlam        M. King                        Opinion No. WW-507
Securities Board
Austin, Texas                                           R,e:    The Securities   Ast&zctions
                                                                21 and 35.B.   Fee for issuance
                                                                of a duplfcate Security Dealer’s
Dear Mr.    King:                                               License.

                We are in receipt of your letter under date of August
25, 1958, in which you request an opinion from this Department regard-
ing the proper charge for a duplicate license certificate to be posted
in the branch offices of Securities Dealers.  Your question is whether or
not your office is authorized under Sections 21 and 35.8 of the Securities
Act to charge a $10.00 fee for the issuance of a dupiidate license certificate.

                     Section    21 reads    in its entirety:

                     “Section    21.    Posting   certifmates    of authority.

                    “Immediately    upon receipt of the dealer’s
        registration    certificate  issued pursuant to the authority
        of this act, .the dealer named therein shall cause such
        certificate   to be posted and at all times, conspicuously
        displayed in such dealer’s       principal~place  of business,
        if one is maintained in this state, and shaI1 likewise :i
        forthwith cause a duplicate of such certificate       to be
        posted at all times conspicuously        displayed in each
        branch office located within this state.”

                     In conjunction with this section it is necessary            next to
refer   to Section    35.B of the Securtties Act which reads:

                     “Section    35.B    Fees.

                   “The Commissioner   shall charge and collect
        the following fees and shall dally pay all fees received
        into the state treasury:...

                  “B. For each and every regiatratlon   certifi-
        cate issued to a dealer, whether on an original or re-
        newal application, TEN DOLLARS ($.lO.OO);...*
Hon. William    M. King,   page 2 (WW-507)



                We believe from a closk reading of Section 35.B, it was
not intended that “duplicate ” certificates  were to be subject to the $10.00
charged enumerated     therein.  That particular  part of the Securities   Act
makes no mention whatsoever      of duplicate registration  certificates  and
consequently  we bel~ieve it would be an unwarranted Interpretation      of
that portion of the statute to so hold.

                We feel, however, that Section 35.1 is applicable   to the
question’raised  in your inquiry, and will ther,efore quote that pertinent
part of thenSecurities  Act!

                  “I. For copies of any papers filed in the
       office of the Commissioner,         or for the certification
       thereof, ‘the Commissioner         shall charge such fees
       as the Secretary       of State is now authorized    to charge
       in similar    cases;...”

                  It appears to thfs office that since these license certlfi-
 cat&s”are filed in the offices of the Securities      Commissioner      and since
your letter indicates that a ‘“d licate license certificate”          1s requested
we believe that Sectibn I ap lies d rectly to the uestion raised in your
inquiry.    We are aware tha F--the word “duplicate a , used as a legal term,
has been often cited as being synonymous          with,the word “original”.
However, we believe that the word “duplicate*           as used in the Securities
Act indicates a use of that word lu its common vernacular             indicating
 ya copy or counterpart”.      This is strengthened     by the fact that pnly one
license is issued and that any copy of that license results only in a
copy of that one license rather than the issuance of another lipense.              We
believe that the intent of the Legislature       under 35.B was to permit the
Securities    Commissioner      to extract a fee not merely for the preparation
and physical delivery of the certificate       but included a charge for the very
act of issuing the license in the s,ense of a grant of a privilege by the
State.   The,re is no grant ,of a license encompassed        in the preparation
and delivery of a “duplicate’ certificate       under the provisions      of Section
21. Indeed, .nowhere in the act is any express authority given the Securi-
ties Commissioner       to issue a “duplicate” certificate     lf the term duplicate
is intended to convey a meaning diathct         from the term “copy”.        Section
30 does give the Securities       Commissioner     authority to make “copies’
and to “certify’    the same.     Attention is also called to section 17 which
provides that the dealer must obtain an amended certificate             where
certain changes occur in his business and then ‘provides “upon the issue
of the amended certificates,       the original certificate   and the certified
copies thereof outstanding shall be promptly surrendered             to the Com-
missioner    .” It seems, apparent that the “certified      copies” here re-
ferred to are identical wl.th the Udupllcate copy? of section 21 and the
Legislature    used these terms lnterch+gebb:ty.
Han, William    M. King;.page      3 (WW-507)



                  The only remaining question is to determine what fees the
Secretary   of State is authorized~to charge in similar   cases.   For the answer
to this we refer you to the specific statutory authorization     which governs
the Secretary   of State, namely, Artic,le 3914, Vernon’s   Civil Statutes
of Texas, Annotated, where the following is found:

                 “The Secretary  of State is authorized and
         required to charge for the use of the State the follow-
         ing other fees:
                    1‘
                     ...

                    “For   each official   certificate,    one ($1.00)
         dollar.”

Thus, it is the opinion of this office that the proper charge for any duplicate
license certificate    requested from Securities  Dealers  is governed by
Article   3914; consequently,   the propercharge  for each such duplicate
certificate   is one ($1.00) dollar.


                                           SUMMARY

                    The Securities    Act of Texas authorizes    the
                    charging of such fees as are charged by the
                    Secretary   of State for the duplication or
                    copy of certificates   on file in the office of the
                    State Securities   Commissioner.      Those
                    charges are, according to Article 3914, one
                    ($1.00) dollar.

                                                Yours     very   truly,

                                                WILL      WILSON

CDD:ph

APPROVED:
                                                     C. Dean Davis
OPINION     COMMITTEE:                               Assistant

George    P. Blackburn,      Chairman

Thomas Burrus
Leonard Passmore
Mrs. Marietta Payne
Morgan Nesbitt

REVIEWED   FOR THE ATTORNEY                  GENERAL
BY:
     W. V. Geppert